Citation Nr: 1528402	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005 with five months and nineteen days of prior active service, as well as serving 6 years in the New Mexico National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD and assigned a 30 percent evaluation. 

A subsequent rating decision in April 2012, during the appeal process, increased the Veteran's rating to 50 percent from the grant of service connection.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in June 2014 at which time the Board denied the Veteran's claim for a rating higher than 50 percent for PTSD.  However, pursuant to a joint motion for remand in March 2015, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's June 2014 decision, and remanded it for action consistent with the terms of the joint motion in March 2015.  The joint motion generally referred to psychiatric symptoms that the Board did not adequately weigh in determining the appropriate rating for the PTSD.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment, effective March 26, 2009. 




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, and not higher, for PTSD are met, effective March 26, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in August 2009 and the Veteran appealed the initial 30 percent rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor her representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with her claim for an increased rating for PTSD on two occasions, in July 2009 and March 2012.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran's representative argued in the March 2014 Informal Hearing Presentation that because the most recent examination was two years old, remand was required for additional examination.  However, the mere passage of time alone does not render the previous examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  The evidence of record does not show that the disability has changed since the 2012 examination, nor has the representative made any specific argument as to an increase in symptoms.  Rather, they have argued that the examination is old.  That is not sufficient to further delay the case.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.





II.  Increased Rating for PTSD

The Veteran seeks a higher rating for her service-connected PTSD.  As previously noted, the record shows that the Veteran is appealing the initial rating assigned from a grant of service connection for PTSD in August 2009.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Veteran is currently assigned a 50 percent rating for her PTSD, effective March 26, 2009.  

The Veteran was seen by a social worker in July 2009.  Her GAF score was 55.  The Veteran was also seen for a VA compensation and pension examination in July 2009.  She described her marriage as "kind of stressful" and stated that her relationship with her child was not as good as she would like it to be.  She reported lacking patience and experiencing "road rage."  She also reported daily, mild feelings of panic.  She had no delusions. 

The examiner reported the Veteran's appearance was clean; her psychomotor activity was lethargic; speech was unremarkable; attitude was indifferent and apathetic; affect blunted; and mood was depressed and dysphoric.  The examiner noted that the Veteran was easily distracted and had a short attention span.  The Veteran's thought process and content was unremarkable; her judgment and insight were intact.  The examiner noted no suicidal or homicidal ideation, and good impulse control with no episodes of violence.  The examiner also noted the Veteran's remote, recent, and immediate memory were all mildly impaired.  Overall the examiner found that the Veteran experienced mild to moderate daily symptoms.  The Veteran was assigned a GAF score of 51 for the past two years.  The examiner noted the Veteran did not have total occupational and social impairment due to PTSD, but there were deficiencies in family relations and work.  The examiner did not note deficiencies in judgment or thinking. 

In November 2009, the Veteran visited the VA medical center (VAMC) psychiatrist.  She stated she was more irritable.  Her sleep was poor and she reported nightmares of Iraq.  The clinician described the Veteran's dress and hygiene as appropriate.  The Veteran's mood was mildly depressed, thought process linear, and thought content unremarkable.  Her speech was unremarkable.  She was again assigned a GAF score of 55. 

The Veteran was also seen by a social worker in December 2009 and given a GAF score of 55.  She discussed her irritation with her daughter, but stated her job at the local college was going well. 

In January 2010, the Veteran was seen by a social worker and assigned a GAF score of 55.  She discussed how she was "going through the motions" during holidays.

In March 2010, the Veteran was seen for a social work appointment and related that she was having difficulty dealing with changes in work.  She wanted to have her medication increased because she was irritable and grumpy.  She was assigned a GAF score of 55. 

The Veteran was seen by a VA psychiatrist at the VAMC in April 2010.  She reported feeling stressed, and did not want to watch the news in case she saw footage the reminded her of deployment.  She reported frequent unpleasant dreams. 
The clinician noted the Veteran's dress, hygiene and behavior were appropriate. Her mood was depressed.  Her thought process was linear; and thought content and speech were unremarkable.  Overall her symptoms included depression, irritability, and sleep disturbance.  Her GAF was 55. 

The Veteran was seen by a social worker at the VAMC in May 2010.  Her GAF score was a 55.  She discussed having anger and irritation at taking off of work to see a psychiatrist. She also indicated that her communication skills had improved with her boss now that they shared an office.  She also stated her medication helped with paranoia. 

The Veteran was seen at the VAMC in June 2010, where she reported mood swings, crying spells, and sensitivity, as well as irritability and anger, and sleep problems.  She also reported flashbacks.  She stated her "marriage was on the rocks" and that she and her husband barely spoke to each other.  She also stated "I have so much anger I am afraid I could hurt somebody."  The clinician noted the Veteran's dress was casual and neat; her behavior was pleasant, with good eye contact; her mood was dysthymic with affect congruent; her thought process was logical and goal directed.  The Veteran denied suicidal or homicidal ideation. 

The Veteran was seen in September and November 2010 for medication management.  She reported that her husband told her she was still having mood swings, but stated she was generally more tolerant around people and not having crying spells for medication management.  She stated she got seven hours interrupted sleep a night.  She also reported liking her job because her coworkers were supportive and she did not have to be around many people.  She reported that she and her mother were close.  She also stated she enjoys outdoor activities, but does not have time to do them.  She also reported intrusive memories around the anniversary of when several of her friends died, as well as restless sleep and dreams that were like flashbacks. 

The clinician noted in November 2010 that the Veteran's dress was neat, she was pleasant and made good eye contact; her mood was "better" and thought process was logical and goal directed.  The Veteran denied any suicidal or homicidal ideation.  She did report difficulty concentrating.

A December 2010 treatment record shows that the Veteran reported that during the holidays she had problems dealing with time off and wanted to get back to her work structure.  

A March 2011 treatment records notes that the Veteran reported that she kept forgetting details and was being verbally reprimanded at work. 

In June 2011, the Veteran reported that her mood was "ok but angry at times," and that she was still having periodic problems with anger. 

A September 2011 treatment record notes that the Veteran reported that her anger was less frequent and she felt like she had better control over it.  Her mood was reported as "better."  Dress, behavior, thought processes, content and speech were all normal. 

A December 2011 treatment record shows that the Veteran reported feeling stressed about her marriage and finances.  Her mood was "more stressed lately."  Her dress, behavior, thought process, thought content and speech were all normal. 

The Veteran was seen for medication management in March 2012.  She stated she "doesn't fit in" with her coworkers and she was struggling with her concentration. She reported six hours interrupted sleep.  The clinician reported her dress was casual and neat; her behavior pleasant with good eye contact; her mood was average, and affect mildly flat; her thought process was logical and goal directed.  She denied suicidal or homicidal ideation. 

The Veteran was seen for March 2012 VA examination to assess the current severity of her PTSD.  She indicated that her home life situation was "rough" because her mood would change quickly and she would become irritated at her children and lash out at her husband.  She did however indicate she spent time her in-laws, who were supportive of her family, and that she had one friend with whom she spent time.  Regarding work, she was employed at a university full time and noted that she had difficulty dealing with "stupid" people and that it "can be a struggle" to keep up a professional attitude.  She related that she had an "ok" relationship with her supervisor.  She was also completing coursework online but indicated she had difficulty staying motivated and not being distracted by her children. 

The examiner noted the Veteran had depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, and suicidal ideation, and that the Veteran endorsed a variety of moderate to severe PTSD symptoms, impairing her quality of life and social functioning.

In addressing whether the Veteran is entitled to a higher initial rating, the Board initially notes that the severity of the Veteran's PTSD has been relatively stable throughout the appeal.  Therefore, applying staged ratings, i.e., different ratings for different periods of time, for the Veteran's PTSD is inappropriate. 

The Board finds that the evidence more nearly approximates a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Occupationally, while the Veteran continues to work, she has deficiencies in her work relationships, finds it hard to concentrate at work, has difficulty dealing with changes in the work environment, had symptoms of anger and irritability in her occupational functioning, and was reprimanded for forgetting details.

Socially, the Veteran has a strained relationship with her husband and two young children; she also had some suicidal ideation and reported that she was afraid she could hurt someone.

These symptoms are more consistent with a 70 percent disability rating.  

While the Veteran meets the criteria for a 70 percent rating, the Board has determined that the Veteran does not meet the criteria for the next higher 100 percent rating, as her PTSD symptomatology does not reveal total social or occupational impairment.  Occupationally, while the Veteran's work has been affected by her symptoms, she is not shown to be unable to work as a result of her PTSD. She noted an "ok" relationship with her supervisor and indicated that communication with her supervisor improved when her office was moved closer.

Socially, while the Veteran's relationships with her husband and child are strained, she is not totally impaired.  Her social impairment is not so severe that she is not able to take care of herself.  She reported a good relationship with her mother and in-laws and has at least one friend.  Even though the Veteran has significant impairment related to her PTSD symptoms, it does not rise to the level of a 100 percent rating.  

Her GAF score range in the 50s demonstrates more moderate symptoms, as noted above; nonetheless, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent evaluation, effective March 26, 2009.  An increased rating is therefore allowed for the entire appeal period.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under Diagnostic Code 9411 specifically contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disability renders her totally unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, effective March 26, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


